Name: Commission Regulation (EEC) No 3328/90 of 19 November 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/18 Official Journal of the European Communities 20. 11 . 90 COMMISSION REGULATION (EEC) No 3328/90 of 19 November 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3300/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 f), as last amended by Regulation (EEC) No 3271 /90 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u), for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 20 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 317, 16. 11 . 1990, p. 23. O OJ No L 167, 25. 7. 1972, p . 9 . ( «) OJ No L 201 , 31 . 7. 1990, p . 11 . O OJ No L 268, 29. 9 . 1990; p. 76. (8) OJ No L 314, 14. 11 . 1990, p. 6. O OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 20 . 11 . 90 Official Journal of the European Communities No L 320/19 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 / 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) : \ \ \  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 28,982 28,597 28,875 29,153  Other Member States 22,627 22,349 22,012 21,627 21,905 22,183 2. Final aids : l l \ l (a) Seed harvested and processed in : I I I I  Federal Republic of Germany (DM) 53,27 52,61 51,82 50,91 51,57 52,27  Netherlands (Fl) 60,02 59,28 58,39 57,37 58,10 58,92  BLEU (Bfrs/Lfrs) 1 098,68 1 085,18 1 068,82 1 050,13 1 063,63 1 077,72  France (FF) 178,65 176,46 173,80 170,76 172,95 175,15  Denmark (Dkr) 203,19 200,69 197,67 194,21 196,70 199,20  Ireland ( £ Irl) 19,884 19,640 19,344 1 9,005 19,250 19,494  United Kingdom ( £) 17,406 17,178 16,897 16,561 16,778 16,951  Italy (Lit) 39 856 39 367 38 773 38 095 38 585 39 074  Greece (Dr) 4 854,85 4 765,96 4 643,69 4 522,58 4 585,42 4 573,08 (b) Seed harvested in Spain and processed : I I I I  in Spain (Pta) 0,00 0,00 40,48 0,00 19,46 41,71  in another Member State (Pta) 133,47 93,52 40,48 0,00 19,46 41,71 (c) Seed harvested in Portugal and processed : 1 1 I I  in Portugal (Esc) 0,00 0,00 6 044,86 5 954,76 6 012,73 6 039,46  in another Member State (Esc) 6 182,11 6124,41 6 044,86 5 954,76 6 012,73 6 039,46 No L 320/20 Official Journal of the European Communities 20. 11 . 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain 0,000 0,000 2,322 1,937 2,215 2,493  Portugal 1,030 1,030 31,482 31,097 31,375 31,653  Other Member States 25,127 24,849 24,512 24,127 24,405 24,683 2. Final aids : \ I I (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 59,15 58,50 57,71 56,80 57,45 58,16 .  Netherlands (Fl) 66,65 65,91 65,02 64,00 64,74 65,55  BLEU (Bfrs/Lfrs) 1 220,07 1 206,58 1 190,21 1 171,52 1 185,02 1 199,11  France (FF) 198,39 196,20 193,54 190,50 192,69 194,89  Denmark (Dkr) 225,64 223,14 220,12 216,66 219,15 221,65  Ireland ( £ Irl) 22,081 21,837 21,541 21,202 21,447 21,691  United Kingdom ( £) 19,355 19,127 18,846 18,510 18,727 18,900  Italy (Lit) 44 260 43 770 43 177 42 499 42 988 43 478  Greece (Dr) 5 412,11 5 323,22 5 200,95 5 079,84 5 142,68 5 130,34 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 422,72 359,35 401,70 423,95  in another Member State (Pta) 515,71 475,76 422,72 359,35 401,70 423,95 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 214,94 214,94 6 566,55 6 476,36 6 534,42 6 561,15  in another Member State (Esc) 6 703,80 6 646,10 6 566,55 6 476,36 6 534,42 6 561,15 No L 320/2120 . 11 . 90 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) : \ l  Spain 8,600 8,600 29,737 30,071 30,402  Portugal 0,000 0,000 38,735 39,069 39,400  Other Member States 27,053 27,184 26,495 26,829 27,160 2. Final aids : \ I (a) Seed harvested and processed in (') : \ \ I  Federal Republic of Germany (DM) 63,69 64,00 62,37 63,16 63,94  Netherlands (Fl) 71,76 72,11 70,28 71,17 72,04  BLEU (Bfrs/Lfrs) 1 313,59 1 319,95 1 286,50 1 302,72 1 318,79  France (FF) 213,60 214,63 209,19 211,83 214,45  Denmark (Dkr) 242,93 244,1 1 ¢ 237,92 240,92 243,89  Ireland ( £ Irl) 23,774 23,889 23,283 23,577 23,868  United Kingdom ( £) 20,800 20,898 20,333 20,568 20,827  Italy (Lit) 47 653 47 883 46 670 47 258 47 841  Greece (Dr) 5 795,06 5 800,20 5 583,66 5 634,48 5 709,30 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 1 314,91 1 314,91 4 613,14 4 657,04 4 707,47  in another Member State (Pta) 4 764,97 4 785,77 4 681,08 4 725,20 4 775,63 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 8 079,54 8 138,48 8 207,60  in Spain (Esc) 8 389,98 8 418,02 8 260,08 8 320,34 8 391,00  in another Member State (Esc) 8 206,60 8 234,03 8 079,54 8 138,48 8 207,60 3. Compensatory aids : l l  in Spain (Pta) 4 740,94 4 761,74    4. Special aid : l  in Portugal (Esc) 8 206,60 8 234,03    (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current11 1st period12 2nd period1 3rd period2 4th period3 5th period4 DM 2,054240 2,051040 2,048940 2,046340 2,046340 2,040360 Fl 2,317470 2,314060 2,310810 2,308000 2,308000 2,300590 Bfrs/Lfrs 42,316700 42,265700 42,212200 42,168500 42,168500 42,062900 FF 6,900350 6,898380 6,895100 6,894170 6,894170 6,890630 Dkr 7,864930 7,863670 7,863410 7,864880 7,864880 7,863920 £Irl 0,767474 0,768037 0,767942 0,768350 0,768350 0,769540 £ 0,703218 0,705466 0,707166 0,708805 0,708805 0,712109 Lit 1 544,87 1 545,83 1 546,41 1 547,50 1 547,50 1 550,64 Dr 210,15300 212,69800 215,58500 217,20500 217,20500 222,96600 Esc 180,77000 181,55700 182,43900 183,17000 183,17000 185,55100 Pta 129,45300 129,91300 130,35300 130,76400 130,76400 131,88500